IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00236-CR

KIHEEM GRANT,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee




                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 27563


                                     ORDER


      The opinion in this proceeding issued on July 27, 2016. Kiheem Grant’s Motion

for Rehearing was filed on August 15, 2016. Because the time in which to file a motion

for rehearing is measured from the date the opinion is issued, the motion for rehearing
was due August 11, 2016. See TEX. R. APP. P. 49.1. Accordingly, the motion for rehearing

is dismissed for want of jurisdiction.1



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed August 24, 2016




1Even if Grant’s motion was timely filed, it was not served on the opposing party. See TEX. R. APP. P. 9.5.
Further, even if the Court considered the motion as timely filed and required that it be properly served,
based on the merits of the motion, it would be denied.

Grant v. State                                                                                      Page 2